Citation Nr: 0209246	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for low back strain 
with degenerative changes (low back disability), currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from June 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating action of the Roanoke, 
Virginia (RO) of the Department of Veterans Affairs (VA), 
which effected a March 1994 Board decision to grant service 
connection for a back condition.  In the rating action, the 
RO assigned a 40 percent rating, effective from March 19, 
1991.  The notice of disagreement (NOD) was received in 
January 1997 and the RO issued a statement of the case (SOC) 
in February 1997.  The veteran appealed.

The case was remanded on two occasions for further 
development.  The development has been completed and the case 
is now ready for adjudication.

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).


FINDINGS OF FACT

1. All relevant available evidence necessary for disposition 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. The veteran's low back disability has been manifested 
primarily by severe limitation of motion, degenerative 
changes, with subjective evidence of severe pain, numbness 
along the right thigh, big and second toes, and severe 
functional limitation of movement due to pain; sciatic 
neuropathy with characteristic pain, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, with little intermittent relief, productive 
of pronounced functional impairment, are not shown or more 
nearly approximated.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation greater than 
40 percent for low back disability are not met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic 
Codes 5289, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his low back disability 
warrants a higher initial rating than the current 40 percent 
assigned under diagnostic codes (DC) 5292, 5295.  

Duty to Assist

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board observes that the current medical evidence of 
record, including reports of the veteran's VA medical 
examinations and progress notes satisfy the remands with 
respect to the issue under consideration.  Specifically, the 
veteran was afforded several VA examinations, including MRI 
and radiological studies.

In a detailed January 2002 supplemental statement of the 
case, the veteran was advised of the laws and regulations 
governing the claim, the basis for the denial, and what 
evidence he needs to provide and what evidence VA will 
attempt to obtain for him to substantiate the claim.  In 
February 2002, the veteran responded to a January 2001 
request for submission of additional evidence, that he had no 
more evidence to add to his claim.  The Board finds that the 
evidence of record contains sufficient clinical findings in 
order to properly evaluate the low back condition.  

Thus VA has satisfied its duties to notify and to assist the 
veteran, all relevant evidence has been obtained with regard 
to the claim, and further development and expending of VA's 
resources is unwarranted.  Adjudication of this appeal, 
without remand to the RO for further consideration under the 
new law, poses no risk to the veteran.  In addition, since 
the RO has considered the claim on the merits, the Board may 
do so without prejudice to the veteran.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (to the same 
effect).


Factual Background

The salient medical records show an October 1990 letter and 
CT scan from a private physician noting degenerative facet 
disease bilaterally at L5-S1 with generalized bulging at L4-
5, particularly in the right L-4-5 neuroforamen, with x-ray 
findings of degenerative facet disease bilaterally at L5-S1.

From June 1992 to January 1993, the veteran underwent three 
epidural steroid injections for back and left leg pain, in 
part radicular and in part arthritic, to relieve the 
radicular component.  Specifically in September 1992 private 
medical center treatment for epidural steroid injections, the 
examiner noted equal sensation to light touch and 
proprioception, bilaterally.  Strength was equal in 
dorsiflexion and plantar flexion bilaterally, and in hip 
abduction and adduction.  Straight leg raising was 45 degrees 
on the left with pain and positive sciatic tension test, and 
60 degrees on the right, with pain and negative sciatic 
tension test.  Diagnosis was back and leg pain, partly 
radicular and musculoskeletal.

VA examination of March 1993 revealed complaints of chronic 
mid-line upper sacral pain with occasional radiation to the 
legs.  The examiner noted that the veteran displayed 
histrionic, or dramatic, limitation of motion of the back in 
all planes, with forward flexion of fingertips to crotch 
only,  extension and lateral rotation to 0 degrees and 
lateral flexion to 5 degrees bilaterally.  The motions were 
accompanied by grunting and grimacing.  There was no clinical 
evidence of postural abnormalities or fixed deformities and 
the spinal musculature was well developed without any spasm 
or atrophy.  Deep tendon reflexes were symmetrical.  A 
diagnosis of chronic low back strain was noted.

On July 1996 VA examination, the veteran complained of pain 
in the low back region, radiating to the gluteal area and 
both thighs.  Gait was slow and cautious, sensations intact, 
motor power grade 5/5.  Tenderness was noted over the lower 
lumbar region, but none over the musculature of the spine.  
Deep tendon reflexes were 2+ with negative Romberg sign.  The 
veteran was unable to squat or walk on his heels or toes 
because of pain.  Range of motion was severely limited, at 20 
degrees flexion, 10 degrees extension, bilateral rotation at 
10 degrees, and no lateral flexion. 

There were no visible abnormalities of the spine on 
inspection and palpation, and no muscle spasms.  There was 
severe limitation of motion of the lower spine, with 
moderately severe pain on motion.  X rays of the lumbar spine 
revealed minimal ventral distal lumbar degenerative lipping, 
otherwise unremarkable.  Diagnosis was degenerative disease 
of the spine.  A September 1996 rating decision assigned a 40 
percent rating.

January 1997 MRI examination revealed a mild disc bulge at 
L3-4 without significant canal stenosis.  L4-5 showed 
posterior disc bulge with bilateral facet hypertrophy leading 
to mild to moderate canal stenosis; L5-S1 showed focal disc 
herniation on the right which causes mild impingement on the 
right S1 nerve root.  There was no significant stenosis at 
this level, and the examiner opined that the area of most 
concern involved the L5-S1 disc space with right sided 
herniation, possibly affecting the right S1 nerve root.  The 
examiner concluded that this distribution of disease did not 
match the diffuse nature of the patient's symptomatology.

February 1997 neurosurgery notes show complaints of back pain 
with radiation bilaterally.  Diffuse tenderness was noted 
from the high thoracic to the sacrum, and the veteran 
indicated severe pain on touch.  Reflexes were 1+ throughout, 
and heel and toe walking was refused.  There was no canal 
stenosis or narrowing elsewhere.  History was noted as 
consistent with mechanical low back pain without myelopathy 
or radiculopathy.  The examiner noted that the veteran's 
subjective symptomatology did not match the objective 
findings

In April 1997 statements and VA form 9 substantive appeal, 
the veteran stated that he was unable to sit or stand for any 
length of time, to bend over or lift.  He reported that 
walking was difficult and limited to short distances.  VA 
outpatient treatment notes from March to July 1997 show 
physical therapy to the lumbar area which provided pain 
relief.  The veteran was noted to ambulate with a standard 
cane, use a TENS unit, and wear a back support.  

An August 1997 VA neurosurgery note reflects complaints of 
severe mechanical pain on movement and while sitting, with 
numbness in both legs, although no dermatomal distribution 
could be identified on examination.  Reflexes were absent at 
knees and ankles.  Straight leg raises were positive 
bilaterally, but were difficult to assess because he would 
not allow manipulation of the legs secondary to pain.  The 
examiner referenced previous MRI findings of L5-S1 disk 
herniation.  Surgical intervention of lumbar fusion and wide 
compression was not indicated because the MRI showed no 
findings of stenosis or compression.

Neurosurgery notes of November 1998 reflect intermittent 
episodes of numbness in both feet, right worse than left.  
The veteran wore a corset brace for low back support, 
ambulated well with a cane, and on isolated muscle testing he 
ambulated well on independent support.  There was break away 
weakness at the knees and ankles.  Pin prick testing over all 
dermatomes was intact in both lower extremities.  Deep tendon 
reflexes were symmetric and hyporeflexive at both knees and 
ankles.  
November 1998 lumbar MRI showed that the mild L5-S1 bulge was 
not changed from the previous 1997 MRI.  The lumbar bodies 
showed excellent shape without any significant degenerative 
changes and good vascular channels.

In March 1999, the Board remanded the case for further 
development.  The veteran submitted a private Disability 
Determination examination done in early July 1999, in which 
the examiner noted that the veteran was sitting erect during 
the medical history portion of the examination, with his hips 
flexed at 90 degrees and knees bent at 90 degrees.  He stood 
up periodically without difficulty, and despite reports of 
excruciating pain, the veteran appeared to not be in pain at 
that time.  Gentle touch on the right shoulder, and gentle 
pressure on the head of about 1/4 pound and pulling on the ears 
caused excruciating and extreme subjective back pain.  The 
examiner opined that the veteran over-reacted and tests were 
"bogus" since the pressure was almost nonexistent and 
should not cause increased low back pain.

Forward flexion was 20 degrees, extension 5 degrees, lateral 
flexion and rotation was 10 degrees.  He was noted to hold 
his back relatively rigidly.  Straight leg raising on the 
left was 10 degrees, with complaints of excruciating back 
pain, and there was no examination of the right hip due to 
complaints of severe back pain
Measurements of the lower extremities showed quadriceps of 
52.5 cm and 39 cm at the calf, with the right measuring 54 
and 38.5 at the calf.  The examiner observed that the right 
quadriceps mechanism had more muscle mass than the left 
although the veteran complained of right anterior thigh pain 
with his right knee pain.  Sensory pattern of the lower 
extremities to pinprick and light touch was normal.  There 
was decreased knee jerk on the right compared to the left, 
and ankle jerks were normal and symmetrical.  Frequent 
overreaction of low back discomfort was noted by the 
examiner.  Lumbosacral x-rays revealed mild degenerative 
joint disease of L5-S1 with facetal degenerative joint 
disease.

The examiner stated that he observed that the veteran had a 
slight antalgic gait on the left, and used a cane in his left 
hand.  He then observed the veteran for approximately 30 
minutes after he left the office, ambulating through a 
parking lot of about 150 yards, and going into a used car lot 
next door.  The examine observed the veteran walking about 
the used car lot area, and noted that at times, the veteran 
would switch his cane from his left hand to his right hand 
and bear weight on his right side.  The examiner concluded 
there was evidence of symptom magnification of his low back 
and right shoulder disability.  The examiner opined that the 
veteran could do sedentary work where he sits for a period of 
time and stands for a period of time, despite the fact that 
he might have to use a cane.

July 1999 VA outpatient notes show EMG testing was within 
normal limits.  There was subjective paresthesias of the 
right leg to web space between right great toe and second 
toe.  He was referred for neurosurgical evaluation and 
possible discectomy, which was later refused.

Consistent with the Board's remand, the veteran underwent 
October 1999 VA orthopedic examination.  The examiner noted 
complete review of records and the BVA remand.  Complaints 
were of constant low back pain with discomfort, weakness, 
stiffness, fatigability and lack of endurance, with episodes 
of sharp low back pain and dull aching pain and excruciating 
debilitating pain, with radiating pain down the right buttock 
and hip to leg and foot areas, with occasional numbness down 
the leg to the great right toe.  He reported treatment with 
medications, moist heat, and use of a back brace.

The veteran was noted as walking without a limp.  Toe and 
heel walking was done with great apparent difficulty and 
unsteadiness.  Ranges of motion of lumbar spine were flexion 
0-15 degrees; extension, lateral movement and right rotation 
was 0-10 degrees each; left rotation was 0-15 degrees.  
Active and passive motion was identical, with pain, and 
discomfort.  There was no additional limitation of motion or 
of spinal function on pain, fatigue, weakness, or lack of 
endurance following repetitive use.

No abnormality of the musculature of the back was found, and 
no atrophy of the extremities.  The examiner was unable to 
evaluate strength because of break away weakness of all 
muscles in the upper and lower extremities, which was noted 
as not indicative of objective findings.  Straight leg 
raising sitting was 70 degrees.  When lying, straight leg 
raising was 5 degrees before complaints of severe low back 
pain.  The examiner noted that the relative negativity during 
sitting and marked positivity during lying, of straight leg 
raising, was not an objective finding, and opined that it was 
inconsistent with radiculopathy, or pinched nerve, ruptured 
disk, or intervertebral disk syndrome.

Knee and ankle reflexes were hypoactive but intact and equal 
bilaterally.  There was no atrophy in either calf or thigh.  
Flexion and extension of both knees was accompanied by 
complaints of low back pain, there was no swelling or 
tenderness about either knee.  Ligaments were stable, and 
there was a normal patellofemoral joint examination.  The 
examiner opined that these findings were uncharacteristic of 
intervertebral disk syndrome.

In a lengthy opinion, the orthopedic examiner concluded that 
the examination was inconsistent with intervertebral disk 
syndrome of the lumbar spine, and there was no clinical 
evidence specific for intervertebral disk syndrome or for 
herniated L5-S1 disk with S1 radiculopathy.  The physical 
findings were noted as not correlated objectively or 
subjectively with IDS, ruptured disk, or radiculopathy.  The 
examiner opined that the normal objective findings of lack of 
atrophy, equal reflexes and normal sensation, when present 
with subjective findings of break away weakness, negative 
straight leg raising while sitting yet markedly positive 
straight leg raising while lying, with complaints of 
weakness, and severe back pain are inconsistent with a 
diagnosis of IDS.  No objective evidence of functional 
limitations was found, such as pain on use, incoordination, 
weakness or fatigability, and there were no objective 
findings to support a clinically significant IDS.  The 
examiner opined that the veteran's low back disorder did not 
preclude employment, and specifically reiterated that the 
opinion was based on complete review of the veteran's files, 
and all neurosurgical, orthopedic and physical medical 
evaluations of record.

The veteran underwent neurological examination in November 
1999.  The neurologist recounted the medical history as 
stated by the veteran.  Complaints were of weakness in his 
right thigh, tingling in the right toe, low back pain 
radiating from the waist to the tailbone and aggravated by 
standing or any other movement of the lumbar spine, and 
involuntary jumping of his legs at night.  The veteran 
reported significant interference with daily activities and 
inability to drive because of the pain.

The examiner referenced a January 1997 MRI which showed focal 
disk herniation on the right, at L5-S1, and noted that 
reports of x-rays, EMG testing, and other procedures reported 
by the veteran had not been made available for review prior 
to the examination.  On examination, motor strength could not 
be tested on the lower extremities because of severe back 
pain on any movement whatsoever of the lower extremities.  
Muscle bulk and tone were normal, and no fasciculations were 
observed.  Deep tendon reflexes were 2+ and symmetrical 
overall, with plantar responses flexor bilaterally.  Lumbar 
lordosis was well preserved, with exquisite tenderness to 
even very gentle palpation over the lumbosacral spine.  No 
spasm of the lumbosacral paraspinal muscles was noted.

Lumbar range of motion was flexion 7 degrees, extension 5 
degrees, right lateral flexion 5 degrees, left lateral 
flexion 0 degrees, and right and left rotation 0 degrees.  
Sensory examination was intact to pinprick, light touch, and 
vibration.  No dermatomal sensory loss was noted in any of 
the extremities.  Range of motion of the knees and ankles 
were passively full, and hips could not be tested due to 
immediate complaints of onset of back pain with any hip 
movement.

The examiner concluded that with review of the medical 
records, the veteran suffered from IDS of the lumbosacral 
spine that was severe.  There was no evidence of 
radiculopathy.  Functional limitations were found to include 
inability to drive, walk without discomfort, sit or stand 
more than a few minutes.  He opined that the veteran's low 
back disorder precluded employment.

In May 2000, the RO requested that the neurologist re-
evaluate the report since the clinical diagnosis was 
unsubstantiated by adequate rationale.  In a May 2000 
response, the neurologist stated that he stands by his 
assessment.

On its return to the Board in December 2000, another medical 
opinion was ordered to reconcile the conflicting opinions of 
the 1999 neurology and orthopedic examinations relating to 
IDS.

In a September 2001 report, a different examiner reviewed the 
file, including the IDS rating criteria and the conflicting 
medical opinions.  The neurologist reported the veteran's 
medical history relative to his back disorder, noting 
specific details of the examinations of record.  The 
neurologist opined that the veteran's complaints of severe 
back pain are not fully explained by his MRI findings; that 
he has a mild right-sided S1 radiculopathy with symptoms of 
radiation to the right leg and numbness to the right foot; 
and that he does not have S1 radiculopathy evidenced by focal 
weakness, sensory loss or right ankle reflex changes.  The 
examiner concluded that the veteran's low back pain is 
partially due to IDS and largely due to a combination of 
myofascial strain and degenerative changes in his lumbosacral 
spine, and that the veteran, at least as likely as not, has a 
mild IDS, mainly right S1 radiculopathy involving the right 
lower extremity, and intermittent numbness of the right foot.

Rating Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  Separate Diagnostic Codes ("DC") 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001). The regulations require that 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history, and application of 
pertinent regulations.  38 C.F.R. § 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  Id. 
at 126.  Thus, in cases such as this, where the claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue, "staged" ratings may 
be assigned, and it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  See also Meeks v West, 12 Vet. App. 352 (1999).  The 
Board has considered all the evidence of record, but has 
reported only the most probative evidence of impairment which 
consists of records generated in proximity to and since the 
initial rating on appeal.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  VCAA, 38 U.S.C.A. § 5107(b).  

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  The relevant criteria to 
be considered in ascertaining the severity of the veteran's 
low back disability include those set forth under the 
provisions of 38 C.F.R. Part 4, Diagnostic Codes 5289, 5292, 
5293 or 5295.  These are diagnostic codes for ankylosis of 
the lumbosacral spine, limitation of motion, intervertebral 
disc syndrome and lumbosacral strain, respectively.

Under DC 5289, a 40 percent rating is warranted when there is 
favorable ankylosis of the lumbar spine and a 50 percent 
rating is warranted when there is unfavorable ankylosis of 
the lumbar spine.

Under 38 C.F.R. § 4.71a, DC 5292, slight, moderate, and 
severe limitation of motion of the lumbar segment of the 
spine warrant 10, 20 and 40 percent evaluations, 
respectively.  Under DC 5295, a 40 percent evaluation is 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.

Under 38 C.F.R. § 4.71a, DC 5293, a noncompensable evaluation 
is warranted for intervertebral disc syndrome which is cured 
by surgery.  Mild and moderate intervertebral disc syndrome 
warrant 10 and 20 percent evaluations, respectively.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.

Examining the evidence and provisions summarized above, the 
current objective medical evidence shows that the veteran's 
low back symptomatology cannot be reasonably characterized as 
more than severe in degree, warranting a 40 percent 
evaluation under DC 5292 or 5295, but not both because of the 
prohibition against the pyramiding of disability evaluations.  
38 C.F.R. § 4.14.

The overall evidence shows complaints of continuous low back 
pain radiating to the right leg, with accompanying severe 
limitation of motion.  X-ray findings are of mild 
degenerative changes in the area of L3-L4 and L4-L5.  There 
is subjective sensory deficit in the right toe area.  These 
findings more closely approximate a 40 percent rating for the 
low back disability under DC 5292 or 5295.  Since this is the 
maximum rating available under these diagnostic codes for 
limitation of motion, a higher rating is only available in DC 
5293.

Comparing the veteran's symptoms to criteria under DC 5293, 
the Board finds no evidence of impairment approximating 
severe recurring attacks of intervertebral disc syndrome, 
with intermittent relief warranting a 60 percent rating.  
Although radicular pain was noted down the right lower 
extremity, objective findings of neurological impairment have 
been minimally noted by all examinations.
There is no evidence of intervertebral disc space narrowing, 
or significant canal stenosis or foraminal encroachment.  
Neurological examinations noted normal testing of pain, 
temperature and touch of the lower extremities, except for 
subjective complaints of paresthesias in July 1999 
neurosurgical notes, between the right great toe and second 
toe.  Deep tendon reflexes, knee jerks and ankle jerks were 
bilaterally active and equal.  

The Board notes that the objective evidence does not account 
for the veteran's subjective back pain, and several 
examiners, VA and private, have consistently noted that the 
veteran's pain appears to be out of proportion with the 
essentially normal neurological findings.  The evidence does 
not show absent ankle jerk, sciatic neuropathy with other 
appropriate neurological symptoms, or back impairment 
consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
that more nearly approximates a higher 60 percent rating 
under DC 5293.

The Board finds the objective evidence to be of greater 
probative value than the subjective evidence of record.  See 
Francisco v. Brown, 7 Vet. App. at 55, 58; Espiritu v. 
Derwinski, 2 Vet. App. 91, 93 (1992).  Specifically, the 
Board observes that the October 1999 orthopedic opinion 
finding no IDS is entitled to greater weight than the 
November 1999 neurologist's opinion finding severe IDS, 
because the orthopedic opinion included detailed review of 
the claims file and medical records and reports, and also 
provided rationale and bases for its conclusions, citing to 
specific medical evidence in the record.

In contrast, the November 1999 neurological opinion did not 
include review of all records, and most importantly, did not 
provide any stated rationale or bases for its conclusory 
diagnosis of severe IDS, other than references to the 
veteran's subjective reports of severe pain.  The 
neurologist's diagnosis of severe IDS is therefore 
unsubstantiated and outweighed by the October 1999 VA 
orthopedic report, and other objective evidence of record.

The Board recognizes that constant pain could significantly 
limit functional ability during flare-ups or at any time, and 
the Board is required to consider the effect of pain when 
making a rating determination.  However, the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).  Moreover, the veteran's 
severe degree of pain is not credible in the face of the 
examination findings to the effect that it is magnified out 
of proportion to the actual pathology.  Since the highest 
assignable rating for limitation of lumbar motion and 
lumbosacral strain under DC 5292 and 5295 is the currently 
assigned 40 percent rating, increased compensation cannot be 
assigned under DC 5292 or DC 5295.  Furthermore, since there 
is no evidence of fractured vertebra with or without cord 
involvement, or ankylosis /complete bony fixation of the 
lumbar spine, DC 5285 and 5289 respectively, are 
inapplicable.

Finally, this case does not involve an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization due to 
low back disability, beyond the industrial impairment 
acknowledged by the schedular rating, so as to render 
impractical the application of the regular schedular rating 
standards; thus, referral of the case to appropriate VA 
officials, for consideration of an extra-schedular rating, is 
not warranted. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The preponderance of the evidence being against the claim for 
an increased evaluation for the low back condition, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for an initial rating higher than 40 percent for 
service-connected low back disability, is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

